382 U.S. 42 (1965)
BURNETTE ET AL.
v.
DAVIS ET AL.
No. 241.
Supreme Court of United States.
Decided October 25, 1965.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA.
Aubrey R. Bowles, Jr., and Aubrey R. Bowles III for appellants in No. 241. Samuel W. Tucker and Henry L. Marsh III for appellants in No. 424.
Robert Y. Button, Attorney General of Virginia, R. D. McIlwaine III, Assistant Attorney General, David J. Mays and Henry T. Wickham for appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE FORTAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 424, Thornton et al. v. Davis et al., also on appeal from the same court.